Citation Nr: 1113874	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2010.  This matter came back before the Board on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in August 2008.  This matter was originally on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's low back disorder has not been related by competent evidence to active service or to service-connected disability.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's January 2010 Remand, the Appeals Management Center (AMC) scheduled a VA examination for determination of whether the Veteran's low back disorders were incurred or aggravated by the Veteran's active military service or due to or aggravated by his service-connected right knee disability and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in May 2004, November 2007, and March 2010 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim) and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in March 2010.  38 C.F.R. § 3.159(c)(4).  The March 2010 VA examiner addressed the etiology of the Veteran's current low back disorders in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The March 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

The Veteran seeks service connection for a low back disability.  The Veteran essentially contends that he likely injured his back when he fell off a cliff in 1979 while in the Army and that the use of a knee brace and a cane for his service-connected knee disabilities and not being able to walk correctly or exercise has aggravated his low back condition and led to low back arthritis.  In June 2006, the Veteran testified that after the in-service fall, he couldn't exercise; which, in turn, led to him being out of shape.  The Veteran testified that he began to notice in his work that every so often he had back pain and that in 2004 he went to the doctor who told him that he had lower back arthritis.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The first question that must be addressed, therefore, is whether incurrence of a chronic lumbar spine disorder is factually shown during service.  The Board concludes it was not.  

The Veteran's service medical records indicate that he presented in July 1979 with complaints of left side pain after picking up heavy material.  There was severe pain on left side and he was tender to touch.  The Veteran presented in April 1980 with complaints of back pain due possibly to sleeping with his legs elevated.  Physical examination indicated tightness of left side of the upper back, and he demonstrated full mobility with pain.  The assessment was stiff muscles from sleeping in a bad position, and Parafon Forte was prescribed.  On the Report of Medical History completed in conjunction with the Veteran's separation examination in November 1981, the Veteran reported that he had had, at some point in time, recurrent back pain.  The note by the physician indicated that the Veteran had low back pain with prolonged sitting; however, the Veteran's spine was evaluated as normal.  

Despite complaints of back pain in service, the Board cannot conclude a "chronic" low back condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first indication of lumbar arthritis in the record is not until the early 2000s, nearly twenty years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In light of the lack of any relevant history reported between the Veteran's date of discharge and the early 2000s, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, Court held that the term "disability", as used in 38 U.S.C.A. § 1110, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 

In this case, the Veteran has been diagnosed with lumbar strain, lumbar degenerative joint disease, and lumbar spondylosis.  The remaining question, therefore, is whether there is medical evidence of a relationship between any of his lumbar spine diagnoses and his military service or service-connected disability.  

Post service medical records indicate that in November 1995, the Veteran presented with complaint of back pain noted to be sharp on the right side.  The Veteran reported that the pain occurred at work, that he was not sure of a specific injury, but that it probably happened at work while lifting.  The pain was noted to be in the right low back, worse with twisting and bending, and not radicular.  Assessment was made of lumbar spine strain.  

In December 2001, the Veteran presented with complaint of a backache which began the day prior and following "stepper" exercise.  The pain was noted to have worsened after lifting 10-pound boxes at work.  The Veteran reported pain in the right buttock to the hamstring and noted improvement after taking ASA.  Physical examination demonstrated mild paraspinal muscle spasm and mild tenderness to right S-I area when he put his fat wallet.  Assessment of suspected pyriformis syndrome was made.  

In March 2004, the Veteran presented for follow-up for evaluation of low back pain noted to be nonradiating and across the small of the back.  The Veteran also noted that the pain started the year prior with no injury or inciting event.  X-rays showed some mild narrowing of the L5-S1 disc space and loss of normal lordosis in the lumbar spine.  The Board notes that VA treatment records dated earlier that same month indicate that the Veteran complained of low back and leg pain described as pricking and shooting chronic pain when walking and changes in weather.  

In June 2004, the Veteran presented with complaints relating to left foot but also noted that he had been treated for back symptoms.  Assessment included history of low back pain with lumbar spondylosis.  

In April 2007, the Veteran presented with complaints of right knee, upper back, right lower back, right wrist and left shoulder blade pain when he slipped and fell at work.  Physical examination demonstrated tenderness right lower back and positive straight leg raise pain bilaterally with pain radiating into right buttock.  Diagnosis included upper and low back pain.  Treatment records from May 2007 to October 2007 indicate that the Veteran presented for follow up after he slipped on a floor mat on April 25, 2007 and felt, inter alia, back pain.  

A December 2007 letter from Dr. Kornburg noted that the Veteran had been referred by workers' compensation for evaluation of cervical and low back complaints related to a fall suffered in April 2007.  Dr. Kornburg noted that the Veteran's low back complaints were mostly lower lumbar extending to both buttocks, that he had been seen by Dr. Henningsen a number of years prior related to degenerative disease, and that his current symptoms were not unlike the symptoms he had had previously, although somewhat worse.  Clinical examination demonstrated full lumbosacral motion, significant paralumbar tenderness, positive straight leg raise for hamstring tightness, and no neurological abnormality with respect to strength, sensibility and reflexes of the lower extremities.  Dr. Kornburg noted that x-ray examination demonstrated degenerative disease in keeping with the Veteran's age, and MRI of the lumbar spine showed multiple level disc degenerative disease but no herniation or protrusion and no evidence of nerve root compression.  Assessment was that lumbar symptoms were related to preexisting lumbar spondylosis.  

Private medical records from January 2008 to February 2008 indicate that the Veteran's back pain, noted to be an area of focal tenderness in the right paralumbar spine without significant extension to the lower extremities (particularly no buttock, posterior thigh or calf pain, no paresthesia, hypesthesias or weakness) was referable to his back secondary to disc disruption and protrusion.    

In this case, no medical professional has ever related any of his lumbar spine conditions to the Veteran's military service or to service-connected disability.  As noted above, in November 1995, the Veteran's complaint of right sided back pain was diagnosed as lumbar spine strain; but no etiology opinion was rendered although the Veteran reported that the pain occurred at work.  In December 2001, the Veteran's complaint of a backache was suspected of being pyriformis syndrome due to compression from his wallet although the Veteran reported that the pain began following "stepper" exercise and worsened after lifting 10-pound boxes at work.  In 2004, the Veteran's complaint of low back and leg pain was assessed as low back pain with lumbar spondylosis; but no etiology opinion was rendered although the Veteran reported that it began the year prior without injury or inciting event.  In December 2007, the Veteran's complaint of back pain extending to buttocks was related to pre-existing lumbar spondylosis which was noted to be "in keeping with the patient's age."  In 2008, however, the Veteran's complaints of back pain was noted to be related to disc disruption and protrusion; but no etiology opinion was rendered with respect to the Veteran's service or service-connected disability.  

The Veteran underwent VA examination in March 2010.  After review of the claims file and examination of the Veteran, the examiner opined that the Veteran's back pain was less likely as not (less than 50/50 probability) caused by or the result of his military service as there was no medical evidence to suggest military service had caused the current symptoms of lumbar strain.  In addition, the VA examiner opined that the Veteran's back pain was not caused by or the result of his service-connected right knee disability as there was no evidence to suggest permanent aggravation of spine based on subjective and objective evidence.

In support of his claim, the Veteran submitted an Internet article regarding the many causes of back pain.  The submission provides medical information that is very general in nature and does not address the specific facts of the Veteran's claim before the Board.  As this generic medical evidence does not specifically state an opinion as to the relationship between the Veteran's current lumbar spine disorders and service, or to his service-connected right knee disability, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of a back condition until a number of years after service.  

Thus, the record is absent evidence of in-service chronic lumbar spine disorder, evidence of lumbar spine arthritis within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service or service-connected disability and currently diagnosed lumbar spine disorders.  Rather, competent evidence indicates that chronic low back disorder first manifest many years post service and is not related to service or service connected disability.

Although the Veteran contends that his low back pain and disorders are related to his service or to his service-connected right knee disability, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


